              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 ROBERT BINKELE,

                      Plaintiff,
                                                    Case No. 19-CV-249-JPS
 v.

 ADAM J. AUSLOOS,
                                                                   ORDER
                      Defendant.


1.     INTRODUCTION

       1.1    Procedural Background and Motion for Default Judgment

       This case arises from a Financial Industry Regulatory Authority

(“FINRA”) arbitration proceeding that Defendant Adam J. Ausloos

(“Ausloos”) brought against Plaintiff Robert Binkele (“Binkele”) and

Binkele’s firm, Centaurus Financial, Inc. (“Centaurus”). Binkele filed suit in

this Court seeking declaratory and injunctive relief to preclude the FINRA

arbitration proceeding against him on the grounds that (1) the parties never

agreed to a FINRA arbitration; (2) Ausloos was never one of Binkele’s

customers; and (3) Ausloos is no longer associated with a FINRA member,

therefore he cannot bring a FINRA claim against Binkele. (Docket #1 at 1).

       On March 1, 2019, Ausloos’s attorney accepted service on behalf of

Ausloos. (Docket #4). That same day, Binkele filed a motion for preliminary

injunction to prevent Ausloos from proceeding on his FINRA arbitration.

(Docket #5). On March 22, 2019, Binkele filed a motion for entry of default,

which the clerk entered, and a motion for entry of default judgment.

(Docket #9). Four days later, Ausloos submitted an answer and a motion to

set aside the entry of default. (Docket #10 and #11).
       The Court has discretion to set aside an entry of default for good

cause. Fed. R. Civ. P. 55(c). In order to set aside a default, Ausloos must

show “(1) good cause for the default; (2) quick action to correct it; and (3) a

meritorious defense to the complaint.” Pretzel & Stouffer v. Imperial

Adjusters, Inc., 28 F.3d 42, 45 (7th Cir. 1994). So long as Ausloos “did not

willfully ignore the pending litigation, but, rather, failed to respond to the

summons and complaint through inadvertence,” good cause exists. Cracco

v. Vitran Exp., Inc., 559 F.3d 625, 631 (7th Cir. 2009) (citing Passarella v. Hilton

Int’l Co., 810 F.3d 674, 677 (7th Cir. 1987)). Additionally, “[t]his Circuit has

a well established policy favoring a trial on the merits over a default

judgment.” Sun v. Bd. of Trs. of Univ. of Ill., 473 F.3d 799, 811 (7th Cir. 2007);

Parker v. Scheck Mech. Corp., 772 F.3d 502, 505 (7th Cir. 2014).

       Ausloos explains that his attorney failed to respond in a timely

fashion due to a misunderstanding. His attorney had previously requested

an extension of time to respond to the preliminary injunction motion, but

forgot to request an extension of time to respond to the complaint, and

operated under the assumption that the extension of time applied to both

responses. When his attorney realized the error, he promptly filed the

motion to set aside default. Three days later, he filed a robust opposition to

the motion for preliminary injunction, in which he argued that FINRA is

the appropriate arbitration body because Ausloos purchased an

unregistered security from Binkele, and is therefore a “customer” within

the meaning of FINRA Rule 12200.

       Ausloos’s attorney’s inadvertence does not constitute willful

ignorance of the pending litigation. Cracco, 559 F.3d at 631. Ausloos also

responded quickly and thoroughly to the motion for default judgment, and

the defense presented, at this juncture, seems to have merit. Accordingly,


                                   Page 2 of 8
the Court will grant Ausloos’s motion to set aside the entry of default, and

deny Binkele’s motion for entry of default judgment. (Docket #9 and #11).

        1.2     Underlying Dispute

        Binkele owns a company called Estate Planning Team, Inc. (“EPT”).

He is also a registered representative of Centaurus and a member of FINRA.

Ausloos is the managing member of a company called Tax Deferral Trustee

Services, LLC (“TDTS”). In March 2017, Ausloos, on behalf of TDTS,

contracted with EPT to use EPT’s tax and estate planning solutions within

a geographical area for an initial fee of $125,000.00. These “trust and estate

planning solutions” that EPT licensed to TDTS consisted of Deferred Sales

Trusts (“DSTs”).1 TDTS was tasked with acting as a trustee and managing

the trusts pursuant to EPT’s rules. (Docket #6-3 at 3–4); (Docket #13-1 at 31–

32). Additionally, depending on the number of paying members that TDTS

originated for EPT in a particular year, the license for exclusive use in a

specific geographical area would continue year to year. (Docket #13-1 at 30–

31); (Docket #6-3 at 2–3).

        There are two versions of the sublicense agreement. The March 22,

2017 contract (the “March 22 Contract”) provides that EPT would close at

least $55,000,000.00 in assets with TDTS every year. (Docket #13-1 at 31).

The March 31, 2017 contract (“March 31 Contract”) does not contain this

language. See (Docket #6-3 at 3). The March 22 Contract was only signed by

Ausloos, and is the version that Ausloos evidently has in his possession.

(Docket #13-1 at 36–37). The March 31 Contract was counter-signed by



        1
          DSTs are tax avoidance tools that typically contain the proceeds from an asset
that would be otherwise subject to capital gains taxes. Rather than pay the capital gains
taxes, beneficiaries of DSTs receive incremental payments from the proceeds, which are
taxed at lower rates.


                                       Page 3 of 8
Binkele. Ausloos’s writing in the March 22 and March 31 Contracts is

identical, suggesting that Ausloos only signed one contract, (likely the

March 22 Contract), and that certain pages were later swapped out to create

the March 31 Contract.2

      Ausloos claims that the contract itself, though fashioned as a

sublicense agreement, is actually for an “unregistered security,” whereby

Ausloos paid EPT (or Binkele) $125,000.00 in exchange for EPT’s promise of

a guaranteed investment income of $275,000.00. (Docket #13 at 3). Ausloos

claims that this income was guaranteed by the contract’s promise of a return

on investment of 50 basis points per dollar of DSTs assigned to him by EPT,

and by EPT’s promise, in the March 22 Contract, to annually close

$55,000,000.00 with TDTS. Id. However, such income never materialized,

and Ausloos began to suspect that something was amiss.

      Both    contracts    contain    identical   “Arbitration/Jurisdiction”

provisions, which provide that

             any dispute arising out of, in connection with,
             or by reason of this Agreement or the
             performance of any party hereto contemplated
             hereunder, or any other disagreement of any
             nature, type or description regardless of the
             facts or legal theories which may be
             involved. . .shall be resolved by confidential
             binding arbitration before Judicial Arbitration
             and Mediation Service (“JAMS”). . .Each party
             hereto hereby agrees to submit to the
             jurisdiction of any state or federal court sitting
             in Clark County, Nevada, in any action or


      2Compare the March 31 Contract (Docket #6-3 at 7, 9) with the March 22
Contract (Docket #13-1 at 36, 37). Also note the original ink on the March 22
Contract and the multiple scan marks on the right-hand margin of the March 31
Contract.


                                 Page 4 of 8
                 proceeding arising out of or relating to the
                 enforcement of the arbitration provisions of this
                 Agreement and agree [sic] not to bring any such
                 action or proceeding in any other court.

(Docket #13-1 at 35–36)3; (Docket #6-3 at 7–8).

       On December 14, 2018, Ausloos submitted a FINRA Complaint

stating that Binkele (through his company EPT) and Centaurus are selling

“an unregistered security” that fraudulently purports to have “a

guaranteed return every month.” (Docket #1-2 at 1). Ausloos alleges that

Binkele continues to sell the unregistered security, via this sublicense

agreement, to people while fraudulently misrepresenting the returns and

having “no intention to perform the guarantee returns.” Id.

2.     VENUE

       The doctrine of forum non conveniens permits a court, in its discretion,

to dismiss an action over which it has proper jurisdiction when there is an

adequate alternative forum in which the case may be more conveniently

heard. Kamel v. Hill–Rom Co., Inc., 108 F.3d 799, 802 (7th Cir. 1997). A forum

non conveniens analysis typically requires the court to evaluate and weigh

the private interests of the litigants and the public interests of the forum to

determine whether litigating the case in the alternative forum would serve

the convenience of parties and witnesses and otherwise promote the

interests of justice. See id.; see also Atl. Marine Const. Co. v. U.S. Dist. Court for

W. Dist. of Texas, 571 U.S. 49, 62–63 (2013).

       The forum non conveniens analysis changes, however, when the

parties’ contract contains a valid forum-selection clause, because the clause

represents the parties’ agreement as to the proper forum and thus its


       3   Pages are scanned out of order.


                                     Page 5 of 8
enforcement “protects [the parties’] legitimate expectations and furthers

vital interests of the justice system.” Atl. Marine Const. Co., 571 U.S. at 63

(quotation omitted). Importantly, under those circumstances, the plaintiff’s

choice of forum merits no weight. Instead, “as the party defying the forum-

selection clause, the plaintiff bears the burden of establishing that transfer

to the forum for which the parties bargained is unwarranted.” Id. Binkele

has offered no explanation why he could not have filed this suit in the

bargained-for District of Nevada, or why that forum was inappropriate.

       In this circuit, if a contract contains a choice of law clause and the

court sits in diversity, then “the law designated in the choice of law clause

would be used to determine the validity of the forum selection clause.”

Jackson v. Payday Fin., LLC, 764 F.3d 765, 775 (7th Cir. 2014); Abbott Lab. v.

Takeda Pharm. Co., 476 F.3d 421, 423 (7th Cir. 2007). In this case, both

versions of the contract state that the agreement “shall be governed by and

construed in accordance with the laws of the State of Nevada.” (Docket #6-

3 at 7); (Docket #13-1 at 36). Therefore, this Court will apply the laws of

Nevada to determine whether or not the forum selection clause is valid.

       To determine whether a forum selection clause is valid and applies

to a particular dispute, Nevada courts first assess whether the parties

intended for the specific dispute to be subject to the forum selection clause.

Tuxedo Intern. Inc. v. Rosenberg, 251 P.3d 690, 697 (Nev. 2011) (citing Berrett

v. Life Ins. Co. of the SW, 623 F. Supp. 946, 948–49 (D. Utah 1985)); LV Car

Serv., LLC v. AWG Ambassador, LLC, 2018 WL 1989571, at *1–2 (Nev. Apr.

25, 2018); see also Am. First Fed. Credit Union v. Soro, 459 P.3d 105, 106 (Nev.

2015) (explaining that appellate courts will enforce a contract provision

when it is clear and unambiguous as written). If that does not resolve the

issue, Nevada courts next consider whether resolution of the dispute


                                  Page 6 of 8
requires interpretation of the contract—if so, then “then the claims are

within the scope of the forum selection clause.” Tuxedo Intern. Inc., 251 P.3d

at 699. “Because the intent of the parties must be discerned through a

review of the language of the subject forum selection clause. . .the district

court must conduct a thorough and detailed review of the language of that

provision.” Id. at 697.

       Here, both contracts proffered contain a forum selection clause that

specifically states that,

               Each party hereto hereby agrees to submit to
               the jurisdiction of any state or federal court
               sitting in Clark County, Nevada in any action
               or proceeding arising out of or relating to the
               enforcement of the arbitration provisions of
               this Agreement and agree [sic] not to bring any
               such action or proceeding in any other court.
               Each party hereto hereby agrees to waive any
               defense of inconvenient forum to the
               maintenance of any action or proceeding so
               brought in Clark County, Nevada[.]

(Docket #6-3 at 7–8); (Docket #13-1 at 35–36) (emphasis added). The relevant

issue in the complaint is whether FINRA or JAMS is the appropriate forum

for Ausloos’s dispute against Binkele. This action, therefore, “arises out of

[and] relat[es] to the enforcement of the arbitration provisions.” Id.

       It is also clear, by the plain language of the provision, that the parties

intended to have such arbitration-related disputes heard by the courts in

Clark County, Nevada. Tuxedo, 251 P.3d at 697; Berrett, 623 F. Supp. at 948–

49. Both parties’ versions of the contract contain this exact language, and

the provision itself is unambiguous. Additionally, the agreement “not to

bring any such action in any other court” renders the clause mandatory,

meaning that the parties did not envision another court hearing these


                                  Page 7 of 8
actions. Am. First Fed. Credit Union, 359 P.3d at 108. Therefore, the Court

finds that the provision is valid: both parties intended to agree to the

provision, and the provision clearly applies to arbitration disputes such as

this one. Any state or federal court in Clark County, Nevada would be the

proper forum to decide whether the dispute should go before JAMS or

FINRA, and whether the proceeding before FINRA ought to be enjoined.

3.     CONCLUSION

       For the reasons explained above, the Court will dismiss this case

without prejudice for improper venue. Pursuant to the terms of the

contract, Binkele may re-file the action in a state or federal court in Clark

County, Nevada.

       Accordingly,

       IT IS ORDERED that Adam J. Ausloos’s motion to set aside entry of

default (Docket #11) be and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that Robert Binkele’s motion for entry

of default judgment (Docket #9) be and the same is hereby DENIED; and

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED without prejudice.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 20th day of June, 2019.

                                   BY THE COURT:




                                   J.P. Stadtmueller
                                   U.S. District Judge




                                Page 8 of 8
